Citation Nr: 0428720	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  04-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty with the Coast Guard during 
World War II from June 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The RO, in relevant part, denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran timely perfected an appeal of this determination 
to the Board.  

The Board notes that the RO initially denied service 
connection for a psychiatric disorder in a November 1959 
rating decision.  Thereafter, the RO again denied the claim 
in September 1964.  Irrespective of the RO's recent April 
2004 denial of service connection for PTSD, the Board must 
decide whether the veteran has presented new and material 
evidence to reopen the claim of entitlement to service 
connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  Thus, the Board has characterized 
the issue as stated on the cover page.  

On October 5, 2004, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  The September 1964 rating decision, which continued the 
prior denial of the claim of entitlement to service 
connection for a psychiatric disorder, is final.

2.  The evidence received since the September 1964 rating 
decision includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered 
(with the other evidence of record) in order to fairly decide 
the merits of the claim of entitlement to service connection 
for PTSD.

3.  The veteran does not currently have PTSD.  



CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the claim of 
entitlement to service connection for a psychiatric disorder 
in September 1964 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
§§ 3.104(a), 3.156(a), 20.302(a) (2003).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In the instant case, the record reflects that VA has made 
reasonable efforts to notify the veteran and his 
representative of the information and medical and lay 
evidence necessary to substantiate his claim.  In a February 
2003 letter, VA informed the veteran and his representative 
of the evidence necessary to reopen a previously denied claim 
and to establish a claim for service connection.  
Additionally, the veteran was provided with a copy of the 
appealed April 2004 rating decision and the August 2004 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the February 2003 letter asked 
the veteran to identify all healthcare providers that have 
treated him for PTSD, so that VA could request those records 
on his behalf.  Furthermore, VA asked the veteran to inform 
VA of any additional information or evidence that might help 
support his claim.  Additionally, VA informed the veteran 
that VA would help obtain relevant records, including medical 
and employment records and records from any federal agencies, 
but that the veteran must provide enough information about 
the records.  Furthermore, VA informed the veteran that it is 
his responsibility to ensure that VA receives all the 
evidence necessary to support his claim.  Thus, the Board 
finds that the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the Board finds that VA has made reasonable 
efforts to inform the veteran that he could submit any 
information or evidence in support of his claim.  See 
38 C.F.R. § 3.159(b).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination and medical opinion reports, and 
assertions made by the veteran and his acquaintances in 
support of his claim.  Moreover, in August 2003, the veteran 
indicated that all private physicians that have treated him 
were deceased and that all medical records are at the Vet 
Center.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  The 
Board observes that the veteran was not provided with the 
revised regulations regarding new and material evidence; 
however, in light of the Board's favorable decision to reopen 
the claim, the veteran is not prejudiced by the Board's 
review of his claim based on the existing record.  See 
Bernard, 4 Vet. App. 384.  

New and Material Evidence

As previously noted, the RO initially denied the claim for a 
psychiatric disorder in November 1959, based in part on the 
lack of a diagnosis.  The veteran did not appeal the 
determination.  Therefore, the decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2003).  
In a September 1964 rating decision, the RO confirmed the 
previous denial for service connection for a psychiatric 
disorder.  The veteran was informed of the decision in 
October 1964.  The veteran did not appeal the determination.  
Therefore, the September 1964 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  Thus, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 
Barnett, 83 F.3d at 1383-84.  VA must review all of the 
evidence submitted since the September 1964 rating decision 
in order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

In the instant case, the veteran contends that the evidence 
he submitted is new and material, warranting reopening of his 
claim for service connection for PTSD.  As mentioned above, 
the evidence previously of record did not contain a valid 
diagnosis.  In support of his claim to reopen, the veteran 
refers to letters from the Vet Center and a statement of in-
service stressors.  

The pertinent evidence submitted since the September 1964 
rating decision consists of a February 2003 letter from E.C. 
Myers, M.S.W., of the Vet Center.  In essence, Mr. Myers 
provides a diagnosis of PTSD due to the veteran's military 
service.  

The Board finds this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, 
relates to unestablished facts necessary to substantiate the 
veteran's claim, specifically whether the veteran has PTSD 
and whether it is related to his service during World War II.  
The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
September 1964 rating decision.  As such, the new evidence 
presented by the veteran raises a reasonable possibility of 
substantiating the claim.

Therefore, in the Board's judgment, the recently submitted 
evidence warrants a reopening taking into consideration all 
of the evidence, both old and new, and the veteran is 
entitled to have his claim for service connection for PTSD 
readjudicated on the basis of all the evidence of record.

The Board recognizes that the veteran's claim was decided by 
the RO on a de novo basis, a different approach from that 
used by the Board.  However, given that the RO denied the 
veteran's claim under that basis of adjudication, and in 
light of the Board's decision to reopen the veteran's claim 
on the basis of the submission of new and material evidence, 
the Board is of the opinion that the veteran will not be 
prejudiced by its decision.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service Connection for PTSD

A.  Factual Background

Service medical records show no complaints of or treatment 
for PTSD.

Letters from the veteran's acquaintances were received by VA 
in September 1959.  

[redacted] stated, in essence, that the veteran was very 
nervous, high strung and afraid of crowds; and that the 
veteran would almost become frenzied upon talk of the war.  

[redacted] stated, in essence, that while in the service the 
veteran was very self-confident and articulate but two years 
after discharge became a different person, quieter, 
introverted, nervous and acted years older than he actually 
was.  Mr. [redacted] also noted that the veteran suffered extreme 
duress during an air attack and was almost thrown overboard 
while dumping garbage over the side of the ship.  

Lastly, R. [redacted] stated, in essence, that while in service 
the veteran was a bright, young man with a good personality, 
active, full of spirit and fun, but that after service the 
veteran became quiet, sullen and almost moody.  Mr. [redacted] 
noted that the veteran was substantially different in 
outlook, spirit and enthusiasm.  

A letter from a private physician received by VA in October 
1959 reflects a diagnosis of chronic psychoneurosis, service-
connected.

A January 1959 VA summary report provides diagnoses of 
anxiety reaction, moderately severe, manifested by light-
headedness, flushing, feelings of fainting, headaches and 
tachycardia; and undiagnosed neurologic disease of the 
central nervous system.  The veteran spoke a great deal of 
extremely difficult early family relations, quoting the early 
death of his father when he was five, with a broken home and 
much antisocial behavior on the part of his mother and 
multiple step-fathers, all of which seemed to leave him in a 
confused mental-social area.  

A March 1959 VA transfer summary report reflects diagnoses of 
undiagnosed neurological disease of the central nervous 
system, probably temporal lobe disease, manifested by 
elevated spinal fluid protein; and anxiety reaction, 
moderately severe.  

A December 1959 VA examination report reflects a diagnosis of 
anxiety reaction, chronic, and an undiagnosed central nervous 
system disease.  

An August 1964 letter from a private physician notes that the 
veteran has been receiving care intermittently since 1959 for 
a rather severe endogenous depression.  

As noted above, the record contains a February 2003 letter 
from Mr. Myers of the Vet Center.  The letter noted the 
veteran's symptoms of chronic anxiety, social phobia, fear of 
closed spaces, major sleep disorder and hyper arousal.  The 
veteran also referred to panic attacks, frequent frustration, 
anger and irritability.  The veteran reported 
hospitalizations in the 1950s and 1960s at Boston area 
hospitals, and noted electrical shock treatment during the 
1950s.  While in the Coast Guard, he escorted and protected 
maritime shipping in the Mediterranean aboard the U.S.S. 
Vance.  He recalled firing 350 caliber artillery guns, 
dropping depth charges, and air attacks.  He reported serving 
one month in Maine and then being discharged in 1946.  After 
service, the veteran stated that he lived with his parents 
for a few months and worked for a paint company and secured 
employment as an auto mechanic.  He married in 1948, and he 
and his wife have a daughter and son.  

Mr. Myers stated that the veteran was apparently well-
adjusted prior to service with the Task Force and that the 
prolonged and dangerous sea duty, under unusual conditions 
and fear of death and injury, appears to have impacted the 
veteran.  He noted that the veteran's readjustment problems 
commenced shortly after discharge and have become 
progressively worse.  Lastly, Mr. Myers reported a diagnosis 
of PTSD, chronic and delayed.  

In March 2003, the veteran submitted a statement regarding 
his in-service stressors:
?	The explosion of a smoke screen during an escort of a 
convoy while under attack, during which two Liberty 
ships were sunk and lost at sea;
?	While under attack from a German submarine, the veteran 
prepared a depth charge for deployment when it was 
prematurely armed and discharged from the bridge;
?	While under an air attack passing off the Azores, during 
deployment of a smoke screen, the veteran's ship was 
attacked by a German fighter that approached low and 
from the rear of the ship, passing in close proximity to 
the fantail, nearly sweeping the veteran off the ship; 
and
?	While on tour through the Azores, the veteran's ship 
captured U-Boat 873 and its German crew and escorted the 
submarine to the Naval Base at Portsmouth, New 
Hampshire.

The record contains a second letter from the Vet Center, also 
dated February 2003, but unsigned.  This letter essentially 
recites the information contained in the above letter from 
Mr. Myers.  This letter, however, does not reflect a 
diagnosis of PTSD.  

An August 2003 VA outpatient treatment note reflects a 
diagnosis of anxiety.  

The record also contains a November 2003 VA psychiatric 
examination report.  The examiner noted a January 1959 
progress note showing a diagnosis of undiagnosed neurological 
disease of the central nervous system, probable temporal lobe 
disease.  The examiner also noted a December 1959 outpatient 
psychiatric note indicating shock treatment and a diagnosis 
of anxiety reaction, chronic.  The examiner then noted the 
February 2003 letter from Mr. Myers of the Vet Center 
diagnosing the veteran with PTSD, chronic, delayed.

The veteran reported "flashbacks of post something or other 
symptoms" and basically described the memories of two events 
that happened to him.  The examiner noted that the veteran 
described them only as memories and not as bona fide 
flashbacks, but his word was "flashback."  The veteran is 
not in any psychiatric treatment but his family physician has 
prescribed anti-anxiety medication over the years which he 
takes whenever he needs them.  The veteran currently sees Mr. 
Myers at the Vet Center once a month for individual 
counseling, and the veteran has been seeing him for about a 
year.  

The veteran currently lives with his wife.  They have been 
married for 55 years.  His relationship with his wife is 
"wonderful."  He has two children and his relationship with 
them is "very well."  The veteran retired in 1980, at which 
time he was getting along with everyone.  He has quite a few 
friends.  He and his wife are very active.  They bowl, swim 
three to four times a week and belong to a health club, so 
they exercise often and on a regular basis.  They are also 
very active with their children and grandchildren.  When the 
examiner confronted the veteran about the 1959 note regarding 
very difficult early family relationships with multiple 
stepfathers, he said that it was not true and asked that it 
be corrected.  The veteran reported no disciplinary problems 
while in the military.  He stated that he did get in trouble 
occasionally with the law as a teenager but not as an adult.  

Physical examination revealed a 77-year-old jovial man who 
cracked a joke right off the bat.  The veteran's behavior was 
appropriate and relaxed.  His speech was normal and relaxed.  
His mood was euthymic.  His affect was appropriate.  There 
were no indications of depersonalization and no 
hallucinations or illusions reported.  His thought process 
was logical and goal directed.  There were no preoccupations 
or obsessions and no delusions.  The veteran denied any 
suicidal or homicidal ideation.  He was oriented times 4.  
The examiner noted an average range of intelligence.  Long- 
and short-term memory were commensurate with age.  Attention 
and concentration were also age-appropriate.  Level of 
abstraction and insight were within normal limits.  

The veteran reported getting about five to six hours of sleep 
each night, tossing and turning, and that he very rarely 
cries or has night sweats.  His appetite was "not bad" and 
his energy level was "ok."  He stated that he does not 
really have a sex drive.  He also stated that he believes 
that the shock treatments he was given took away a lot of the 
feelings he had from the war.  

When asked how often he thinks about the negative things that 
happened to him in World War II, the veteran stated, "Two to 
three times a year."  He said that one time he was triggered 
by the shooting of guns when he went to a veteran's funeral.  
He also stated that he was bothered when he was living in a 
place where there were helicopters, but that was years ago.  
The veteran reported two events that continue to bother him.  
One was when they were on a ship doing convoy duty when a 
plane came in through a smoke screen and exploded.  He was 
sitting in the 350 and frozen to his seat because the plane 
came so close to the ship.  Also, in 1945 they captured a 
German submarine and he was responsible for guarding the 
prisoners.  

The examiner noted that the veteran does not meet all the 
criteria for PTSD.  
The examiner stated that it is questionable as to whether or 
not the veteran meets criterion A but would give the veteran 
the benefit of the doubt that the veteran was exposed to a 
traumatic event.  The examiner then stated that the veteran 
meets criterion B in that he has recurrent intrusive 
recollections as well as recurrent, distressing dreams of the 
event.  However, the examiner stated that the veteran does 
not meet all of criterion C, which is persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness.  The examiner also noted that the veteran 
only meets one item of criterion D, which is persistent 
symptoms of increased arousal, and that is difficulty with 
sleep.  The examiner opined that the veteran met all the 
criteria for a generalized anxiety disorder.  

A December 2003 VA medical opinion report reflects that the 
criteria for PTSD are not met.  The examiner stated that the 
veteran does not meet criterion C or D to make a diagnosis of 
PTSD.  The examiner also did not find that the veteran met 
the criteria for generalized anxiety disorder.  She stated 
that it was not recorded in the interview that the veteran 
endorsed excessive anxiety or worry occurring more days than 
not for at least six months about a number of events or 
activities.  She also noted that it is not recorded that the 
veteran finds it difficult to control worry, or that the 
worry is associated with feeling restless, fatigue, 
irritability, muscle tension or difficulty concentrating.  
The examiner also stated that the veteran did not endorse a 
sleep disturbance.  The examiner concluded that the veteran 
does not meet the criteria for PTSD or generalized anxiety 
disorder, according to the examinations in the medical 
record.  Instead, the examiner diagnosed the veteran with 
social phobia and panic disorder without agoraphobia.  The 
examiner noted that an examination of the veteran would be 
helpful to confirm these diagnoses but that it was not 
necessary for the completion of this opinion.

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

After a careful review of the record, the Board finds that 
the medical evidence does not show that the veteran currently 
has PTSD.  In this regard, the Board notes the diagnosis of 
PTSD given by Mr. Myers of the Vet Center; however, the Board 
observes that he is a social worker.  As such, Mr. Myers' 
opinion does not constitute competent medical evidence.  See 
38 C.F.R. § 3.304(f).  Moreover, the Board observes that both 
November and December 2003 VA examiners opined that the 
veteran does not have PTSD.  Therefore, the Board observes 
that, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  See 38 
U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board also acknowledges the contentions raised by the 
veteran and his acquaintances that he has PTSD due to his 
experiences in service.  However, the Board observes that 
they, as laypersons, are not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD; the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



